Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 29, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  146909 & (23)                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 146909
                                                                   COA: 311060
                                                                   Wayne CC: 90-001794-FC
  MARCAEL MARIO DIXON,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the March 7, 2012 order of the Court of Appeals is
  considered, and it is DENIED, because the defendant’s motion for relief from judgment
  is prohibited by MCR 6.502(G).




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 29, 2013                      _________________________________________
         s0422                                                                Clerk